Title: To Thomas Jefferson from Bayard & Co. LeRoy, 10 July 1822
From: LeRoy, Bayard & Co.
To: Jefferson, Thomas


To His Excellency Thomas Jefferson Monticello
Newyork
July 10th 1822,
By this mornings mail we were honored with your reply to our respects of the 26h UltoThe delay required for the payment of the Bond most Cheerfully do we accord & sooner than expose the author of the Declaration of Our Indepence, to unnecessary sacrifice of property It would afford us pleasure by advancing the amount ourselves.But we feel convinced that the heirs of Mr Vanstaphorst will be gratified by this opportunity of testifying their respect, to that of their Fathers’,We shall advise them that the payment is deferred until may next, With Sentiments of high regard We beg leave to Subscribe your Obed. SertLeRoy Bayard & Co